Case: 14-60837   Document: 00513102310     Page: 1   Date Filed: 07/01/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                       Fifth Circuit

                                                                      FILED
                                No. 14-60837                        July 1, 2015
                                                                   Lyle W. Cayce
                                                                        Clerk

CAMPAIGN FOR SOUTHERN EQUALITY; REBECCA BICKETT;
ANDREA SANDERS; JOCELYN PRITCHETT; CARLA WEBB,

                                         Plaintiffs–Appellees,

versus

PHIL BRYANT,
in His Official Capacity as Governor of the State of Mississippi;
JIM HOOD, in His Official Capacity as Mississippi Attorney General,

                                         Defendants–Appellants.



                Appeal from the United States District Court
                  for the Southern District of Mississippi




Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      The plaintiffs are two same-sex couples and an advocacy group that
works to promote the interests of lesbian, gay, bisexual, and transgender per-
sons. The couples seek to marry in Mississippi or to have their marriage in
another state recognized in Mississippi. The plaintiffs sued the state defen-
dants pursuant to 42 U.S.C. § 1983 seeking an injunction and a declaration
    Case: 14-60837     Document: 00513102310      Page: 2    Date Filed: 07/01/2015



                                  No. 14-60837
that Article XIV, Section 263A of the Mississippi Constitution and
Section 93-1-1(2) of the Mississippi Code violate the Equal Protection and Due
Process Clauses of the Fourteenth Amendment.

      On November 25, 2014, the district court issued a preliminary injunction
in favor of the plaintiffs. The court stayed its order for fourteen days; this court
on December 4, 2014, stayed the district court’s order pending appeal. The
state appealed, and after full briefing, including participation by numerous
amici curiae, this court heard expanded oral argument on January 9, 2015.

      While this appeal was under submission, the Supreme Court decided
Obergefell v. Hodges, No. 14-556, 2015 U.S. LEXIS 4250 (U.S. June 26, 2015).
In summary, the Court declared that
   the right to marry is a fundamental right inherent in the liberty of the
   person, and under the Due Process and Equal Protection Clauses of the
   Fourteenth Amendment couples of the same-sex may not be deprived of
   that right and that liberty. The Court now holds that same-sex couples
   may exercise the fundamental right to marry. No longer may this lib-
   erty be denied to them. Baker v. Nelson [, 409 U.S. 810 (1972),] must
   be and now is overruled, and the State laws challenged by petitioners
   in these cases are now held invalid to the extent they exclude same-sex
   couples from civil marriage on the same terms and conditions as
   opposite-sex couples.
Id. at *41–42. “It follows that the Court must also hold—and it now does hold—
that there is no lawful basis for a State to refuse to recognize a lawful same-
sex marriage performed in another State on the ground of its same-sex
character.” Id. at *50.

      Having addressed fundamental rights under the Fourteenth Amend-
ment, the Court, importantly, invoked the First Amendment, as well:
      Finally, it must be emphasized that religions, and those who adhere
   to religious doctrines, may continue to advocate with utmost, sincere
   conviction that, by divine precepts, same-sex marriage should not be
   condoned. The First Amendment ensures that religious organizations
                                         2
     Case: 14-60837       Document: 00513102310          Page: 3     Date Filed: 07/01/2015



                                       No. 14-60837
    and persons are given proper protection as they seek to teach the prin-
    ciples that are so fulfilling and so central to their lives and faiths, and
    to their own deep aspirations to continue the family structure they have
    long revered. The same is true of those who oppose same-sex marriage
    for other reasons. In turn, those who believe allowing same-sex mar-
    riage is proper or indeed essential, whether as a matter of religious con-
    viction or secular belief, may engage those who disagree with their view
    in an open and searching debate. The Constitution, however, does not
    permit the State to bar same-sex couples from marriage on the same
    terms as accorded to couples of the opposite sex.
Id. at *48–49.

       Obergefell, in both its Fourteenth and First Amendment iterations, is the
law of the land and, consequently, the law of this circuit 1 and should not be
taken lightly by actors within the jurisdiction of this court. We express no view
on how controversies involving the intersection of these rights should be
resolved but instead leave that to the robust operation of our system of laws
and the good faith of those who are impacted by them.

       This court sought and promptly received letter advisories from plaintiffs
and the state, asking their respective positions on the proper disposition in
light of Obergefell. Because, as both sides now agree, the injunction appealed
from is correct in light of Obergefell, the preliminary injunction is AFFIRMED.
This matter is REMANDED for entry of judgment in favor of the plaintiffs.
The court must act expeditiously on remand and should enter final judgment
on the merits (exclusive of any collateral matters such as costs and attorney
fees) by July 17, 2015, and earlier if reasonably possible. The stay entered by




       1  If it were suggested that any part of the quoted passages is obiter dictum, we need
only recall that although “[w]e are not bound by dicta, even of our own court [,] [d]icta of the
Supreme Court are, of course, another matter.” United States v. Becton, 632 F.2d 1294,
1296 n.3 (5th Cir. 1980). “[W]e give serious consideration to this recent and detailed discus-
sion of the law by a majority of the Supreme Court.” Geralds v. Entergy Servs., Inc., 709 F.3d
448, 452 (5th Cir. 2013) (Reavley, J.).
                                               3
    Case: 14-60837       Document: 00513102310      Page: 4   Date Filed: 07/01/2015



                                     No. 14-60837
this court is VACATED. 2

     The mandate shall issue forthwith.




     2   Any pending motions are denied as moot.
                                           4